Sub-Item 77O (1) Rule 10f-3 Transactions Dreyfus New York Tax Exempt Bond Fund, Inc. On July 24, 2015, Dreyfus New York Tax Exempt Bond Fund, Inc. (the “Fund”) purchased 10,000 Transportation Revenue Refunding Bonds due November 15, 2035 issued by the Metropolitan Transportation Authority (CUSIP No. 59259Y5X3) (the “Bonds”), at a purchase price of $113.088 per Bond, including underwriter compensation of 0.500% . The Bonds were purchased from Siebert, Branford, Shank & Co., LLC , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund’s investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate’s members: Siebert Brandford Shank & Co., LLC Morgan Stanley & Co. LLC Academy Securities, Inc. Barclays Capital Inc. BNY Mellon Capital Markets, LLC Cabrera Capital Markets, Inc. CastleOak Securities, LP Citigroup Global Markets Inc. Drexel Hamilton, LLC Duncan-Williams, Inc. Estrada Hinojosa & Company, Inc. Fidelity Capital Markets Goldman, Sachs & Co. Janney Montgomery Scott LLC Jefferies LLC J.P. Morgan Securities LLC KeyBanc Capital Markets Inc. Loop Capital Markets LLC M&T Securities, Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Mesirow Financial, Inc. Oppenheimer & Co., Inc. Piper Jafray & Co. PNC Capital Markets LLC Raymond James & Associates, Inc. RBC Capital Markets LLC Rice Financial Products Company Roosevelt & Cross, Incorporated Samuel A. Ramirez & Co., Inc. Stern Brothers & Co. Stifel, Nicolaus & Company, Inc. TD Securities (USA) LLC The Williams Capital Group, L.P. U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Fund’s Rule 10f-3 Procedures at a Board meeting held on November 2-3, 2015. These materials include additional information about the terms of the transaction. Sub-Item 77O (2) Rule 10f-3 Transactions Dreyfus New York Tax Exempt Bond Fund, Inc. On August 21, 2015, Dreyfus New York Tax Exempt Bond Fund, Inc. (the “Fund”) purchased 3,250 Revenue Refunding Bonds (Hotel Unit Fee Secured) due November 15, 2040 issued by the New York Convention Center Development Corporation (CUSIP No. 649451DM0) (the “Bonds”) at a purchase price of $112.146 per Bond, including underwriter compensation of 0.500%. The Bonds were purchased from Citigroup Global Markets Inc. , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund’s investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate’s members: Citigroup Global Markets Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Loop Capital Markets LLC Barclays Capital Inc. BNY Mellon Capital Markets, LLC Blaylock Beal Van, LLC Cabrera Capital Markets, Inc. CastleOak Securities, LP Drexel Hamilton, LLC Duncan-Williams, Inc. Estrada Hinojosa & Company, Inc. Fidelity Capital Markets Goldman, Sachs & Co. Janney Montgomery Scott LLC Jefferies LLC J.P. Morgan Securities LLC KeyBanc Capital Markets Inc. Lebenthal & Co., LLC M&T Securities, Inc. Morgan Stanley & Co. LLC Mesirow Financial, Inc. Oppenheimer & Co., Inc. Piper Jafray & Co. PNC Capital Markets LLC Prager & Co., LLC Raymond James & Associates, Inc. RBC Capital Markets LLC Rice Financial Products Company Roosevelt & Cross, Incorporated Samuel A. Ramirez & Co., Inc. Siebert Brandford Shank & Co., LLC Southwest Securities, Inc. Stern Brothers & Co. Stifel, Nicolaus & Company, Inc. TD Securities (USA) LLC The Williams Capital Group, L.P. U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Fund’s Rule 10f-3 Procedures at a Board meeting held on November 2-3, 2015. These materials include additional information about the terms of the transaction.
